Citation Nr: 1001141	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  01-05 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, evaluated as 50 percent disabling, for the 
rating period from March 6, 2000 to September 14, 2007.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder since September 15, 2007.

3.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities for the rating period from March 6, 2000 to June 
9, 2004.

4.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities for the rating period since June 10, 2004.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claims sought. 

The claims were remanded for further development in October 
2002 and March 2007.  The claims are again before the Board 
for appellate review.

The issues of entitlement to an increased rating for 
posttraumatic stress disorder for the rating period since 
September 15, 2007, and entitlement to total disability 
rating based upon individual unemployability due to service-
connected disabilities for the rating period since June 10, 
2004 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period from March 6, 2000 to September 14, 
2007, the Veteran's posttraumatic stress disorder was 
productive of occupational and social impairment, with 
deficiencies in most areas, but not total occupational and 
social impairment.

2.  The Veteran has a combined 70 percent rating for 
posttraumatic stress disorder, evaluated as 70 percent 
disabling and a scar, evaluated as noncompensable.

3.  For the rating period from March 6, 2000 to June 9, 2004, 
the Veteran's service-connected disorders do not preclude him 
from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a 70 
percent rating is warranted for posttraumatic stress disorder 
for the period from March 6, 2000 to September 14, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2009).

2.  For the rating period from March 6, 2000 to June 9, 2004, 
the criteria for a total disability based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2002 and February 2004 of the information and 
evidence needed to substantiate and complete a claim.  VA did 
fail to fully comply with the provisions of 38 U.S.C.A. § 
5103 prior to the rating decision in question for the claims 
on appeal.  Specifically, VA did not inform the Veteran prior 
to December 2006 correspondence of the criteria used to rate 
his disorder and how effective dates are assigned.  His 
claims were readjudicated in an October 2009 supplemental 
statement of the case.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless.  Notice 
errors may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claims.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claims, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In this case, the Veteran's claims were 
readjudicated after proper notice was provided.  Therefore, 
the Board finds no prejudice based on lack of notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7 (2009).

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.       38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses posttraumatic stress disorder, a 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

A Global Assessment of Functioning rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(quoting DSM-IV).  A global assessment of functioning score 
of 41 to 50 reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130.  
VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the global assessment of functioning 
scale.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions, service 
treatment records, post-service medical records, and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The evidence of record shows that the Veteran has had a wide 
range of posttraumatic stress disorder symptoms ranging from 
moderate to severe.  The Veteran has mainly reported 
flashbacks, nightmares, some panic attacks, paranoia, 
depression, anxiety, and a desire for isolation.  His 
symptoms have been inconsistent in their severity over the 
years.

At a VA examination in April 2000, the Veteran was diagnosed 
with moderately severe posttraumatic stress disorder and 
assigned a GAF score of 50.  He was also diagnosed with a 
mixed personality disorder with anti-social and passive 
dependent traits.  The Veteran was noted to have symptoms of 
posttraumatic stress disorder that presented him with serious 
impairments in social and occupational adaptability and 
interfered with his ability to function in a social 
situation.  These symptoms were exacerbated by his 
personality disorder and his polysubstance dependence.  The 
examiner opined that while the Veteran was showing severe 
impairments in social and occupational adaptability as a 
result of posttraumatic stress disorder, his personality 
disorders also contributed to his inability to function in 
society in terms of gainful employment.

In October 2001, the Veteran was diagnosed with posttraumatic 
stress disorder and assigned a global assessment of 
functioning score of 60 to 65.  Suicidal and homicidal intent 
and thoughts were denied.  Paranoia was reported.  
Hallucinations were also denied.  The Veteran reported a 
preference for living in isolation.  Several treatment 
records from 2002 noted that the Veteran was stable on his 
medication, and he was doing well in treatment.  

At a VA examination in June 2004, the Veteran reported some 
limited interaction with friends and spending most of his 
time at home alone.  He reported nightmares once or twice a 
week.  The major difficulty was described as his 
irritability, specifically his tendency to become angry and 
his short-fused temper.  The examiner noted that the 
Veteran's self-reported history conflicted with the treatment 
records where he was noted to have a stable mood and be doing 
relatively well.  The examiner did not see much of an 
increase in the overall level of psychological distress 
compared to 2000.  The examiner noted that the Veteran's 
overall intellectual level was regarded as subaverage.  Mood 
appeared to be one of significant depression, secondary to 
posttraumatic stress disorder, but also to his overall 
situation in life in terms of his physical incapacity and his 
inability to function occupationally.  The Veteran stated 
that if he could have his 22-year-old body back, he would be 
able to work, suggesting that he is not unemployable as a 
result of his psychiatric difficulties.  Affect was sluggish 
and under responsive, but not flattened or blunted.  He was 
pleasant and cordial, as well as personable.  He seemed calm 
and collected and not manifestly anxious.  A discussion with 
the Veteran regarding his symptoms were consistent with his 
treatment notes, indicating a state of relative stability at 
the present time based on limited interaction with the world 
and his use of medications and continued treatment.  The 
examiner stated that he believed that posttraumatic stress 
disorder was "quite severe."  The Veteran was diagnosed 
with chronic, severe posttraumatic stress disorder; chronic, 
severe polysubstance dependence, currently in long-term, full 
remission; chronic, moderately severe major depressive 
disorders, secondary to multiple medical conditions, 
unemployability, financial difficulties, and estrangement 
from his family (all nonservice-connected); and a mixed 
personality disorder with antisocial, borderline, and 
passive-dependent features noted.  The Veteran was assigned a 
global assessment of functioning score of 45 to 50 for his 
posttraumatic stress disorder only, and a global assessment 
of functioning score in the upper-30s to low 40s for all his 
psychiatric conditions.

The psychiatrist noted that as a result of the Veteran's 
posttraumatic stress disorder alone, he was presented with 
serious to severe impairments in occupational adaptability 
because of his inability to get along with other people, his 
anxiety, and his irritability.  His difficulty of associating 
with others, however, was also a function of his Axis II 
dynamics and his limited intellect.  The examiner did not 
consider the Veteran to be completely unemployable as a 
result of his posttraumatic stress disorder alone, but he 
would probably be unemployable when considering his multiple 
physical conditions, his posttraumatic stress disorder, and 
the other nonservice-connected psychiatric disabilities.

In January 2005, the Veteran reported exaggerated startle 
response, nightmares, flashbacks, and hallucinations.  He 
denied any suicidal ideation.  He had started drinking and 
smoking marijuana again recently.  The social worker noted 
that the Veteran had become more isolated and depressed in 
recent months, and his symptoms had increased.  He was 
assigned a global assessment of functioning score of 60.

VA medical records through 2005 and early 2006 note that the 
Veteran was increasingly anxious regarding upcoming medical 
procedures and depressed.  He had intrusive thoughts of 
trauma, and obsessions with developing cancer.  He also 
reported seeing "black shapes," which would severely 
startle him.  He continued to deny suicidal and homicidal 
ideation.  The Veteran was often unshaven and disheveled at 
his treatment appointments.  He suffered from increased 
anxiety.

In mid-to-late 2006, the Veteran reported a decrease of 
symptoms, with a brighter affect.  In May 2006, the Veteran 
was smiling, casually dressed appropriately for the weather, 
and clean shaven.  His speech was spontaneous, clear, and 
soft.  Thought processes were mostly logical and goal 
directed.  Sleep was improved.  The Veteran denied suicidal 
and homicidal ideation.  In December 2006, the Veteran 
reported some paranoid thoughts and visual hallucinations, 
but he described his depression and anxiety as improved on 
the self-rated scale.

In April 2007, the Veteran was evaluated by a private 
psychologist to reevaluate his current level of cognitive and 
behavioral functioning.  The Veteran was dressed casually, 
and was able to sustain eye contact.  He reported symptoms 
including flashbacks, nightmares, and daily intrusive 
thoughts.  He was described as estranged from his family.  
The Veteran reported working as a bartender for a year since 
his prior assessment in 2000, but he was not working at the 
present time.  He stated that he consumed hard liquor on a 
daily basis.  The Veteran readily acknowledged thoughts of 
suicide.  He denied any formal attempt but had constructed 
suicidal plans.  He also described occasional visual 
hallucinations, though it was unclear whether they were 
related to alcohol usage.  He acknowledged episodes of 
helplessness and hopelessness, as well as tearfulness.  He 
reported a number of cognitive complaints, including 
attentional and memory disturbances.  Mood appeared 
moderately dysphonic with restricted range of affect evident.  
Delusional thinking and hallucinations were not observed.  
Appetite and sleep patterns remained within expected limits, 
with no significant weight shift reported.  Testing revealed 
significant anxiety, a lack of a consistent coping style, 
intrusive ideation, and significant emotional distress.  
Sleep disturbance was also reported.  The psychologist found 
that the Veteran continued to demonstrate symptoms consistent 
with those of posttraumatic stress disorder, accompanied by 
marked feelings of anxiety.  He had also been experiencing 
depressive episodes, and he had been unable to maintain his 
sobriety.  He continued to demonstrate significant impairment 
in cognitive functioning, as indicated by his performance on 
memory measures administered, which would continue to 
interfere with his ability to maintain any vocational focus.

In April 2007, the Veteran reported increased depression and 
anxiety.  He admitted to having homicidal thoughts about a 
man who he claimed was harassing him about Vietnam.  At the 
appointment, the Veteran was disheveled and unshaved.  Speech 
was spontaneous with increased volume and irritable tone when 
talking about stressors.  Nightmares were noted to occur once 
to twice weekly.  In June 2007, the Veteran noted feeling sad 
or down most days of the week, with a persistent feeling of 
helplessness, hopelessness, worthlessness, or guilt.  He 
reported dealing with his depression through substance abuse.  
A global assessment of functioning score of 55 was assigned.

In September 2007, the Veteran reported feeling the same as 
before, but with some increase in anxiety, depression, and 
irritability after recently being attacked by a woman living 
in his apartment building.  He reported having some suicidal 
and homicidal intent but did not act on his thoughts about 
assaulting her.  He told the social worker that he called his 
friend when he would become so depressed that he had suicidal 
ideation.  He denied any plan or intent to harm himself.  The 
Veteran reported high anxiety and depression on the self-
reported scale.  He presented as irritable, dysphoric, and 
anxious, with affect congruent.  His behavior was restless.  
He was disheveled and unshaved.  The Veteran said that his 
suicidal intent and homicidal intent were resolving.

Based on the foregoing, the Board finds that the Veteran 
warrants a 70 percent rating for posttraumatic stress 
disorder for the period from March 6, 2000 to September 14, 
2007, the date of the most recent posttraumatic stress 
disorder treatment record.  In this regard, the examiners 
almost unanimously describe the appellant's posttraumatic 
stress disorder as being severely disabling, and the global 
assessment of functioning scores between 45 and 50 are 
consistent with such a finding.  While the Board notes that 
the global assessment of functioning scores of 60 show 
examples of symptoms that may not be supportive of a 70 
percent rating, the Veteran's actual symptoms are the most 
probative in addressing an initial rating question.  Using a 
numbered score on the global assessment of functioning scale 
to assign symptoms to a patient that were neither diagnosed 
nor observed, and then using those symptoms to determine a 
Diagnostic Code rating is inaccurate.  The Board finds the 
mental health specialists' observations and specific 
statements regarding the Veteran's symptoms to be most 
probative in determining his rating.  In this regard, the 
Veteran's major symptoms of constant flashbacks, nightmares, 
irritability, and anger have resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, and mood.  He also has reported some 
visual hallucinations.  Most notably, the Veteran has 
continued to struggle with homicidal and suicidal ideation.  
Hence, a 70 percent rating is assigned for this period.

The evidence, however, preponderates against finding that the 
Veteran's posttraumatic stress disorder warrants a 100 
percent rating.  The Veteran has not shown total occupational 
and impairment due to posttraumatic stress disorder alone.  
At his June 2004 VA examination, the examiner noted that the 
Veteran was not totally occupationally and socially impaired 
due to posttraumatic stress disorder alone.  Further, the 
Veteran has not ever suffered from symptoms of, or similar in 
severity to, a gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
disorientation to time and place, or memory loss for names of 
close relatives or his own name.

There is no indication in the record that the Veteran's 
symptoms due to his posttraumatic stress disorder did more 
than create deficiencies in most areas, including family 
relations, work, and mood.  While the Board fully recognizes 
that the Veteran does not need to meet all, most, or even 
some of the criteria set forth in Diagnostic Code 9411, the 
overall picture of his symptomatology is most appropriately 
rated at 70 percent because he is not totally occupationally 
and socially impaired.  Mauerhan.  Accordingly, for the 
period from March 6, 2000 to September 14, 2007, the evidence 
supports a finding that his impairment is best approximated 
by the criteria for the 70 percent rating, but no more.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board also finds that the Veteran is not entitled to 
total disability rating based upon individual unemployability 
due to service-connected disabilities for the period from 
March 6, 2000 to June 9, 2004.  The VA psychologist at his 
June 2004 examination believed that the Veteran's 
posttraumatic stress disorder symptoms alone did not render 
him unemployable, and the record is silent as to any contrary 
competent opinion.  Further, the Veteran mentioned at the 
examination that he would be able to work but for his 
physical disabilities.  Thus, after considering the opinion 
of the examining physician and the evidence of record, the 
evidence shows that the Veteran is capable of some form of 
substantially gainful employment.  The sole fact that a 
claimant is unemployed does not render him unemployable.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran is 
capable of performing the mental acts required by employment; 
therefore, he is not entitled to a total disability based on 
individual unemployability due to service-connected 
disabilities at this time.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for the 
service-connected posttraumatic stress disorder reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).


ORDER

A rating of 70 percent, but no higher, is granted for 
posttraumatic stress disorder for the rating period from 
March 6, 2000 to September 14, 2007, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied for the rating period from March 6, 2000 to June 9, 
2004.


REMAND

In the March 2007 remand, the Board instructed the RO to 
provide the Veteran with an examination.  The examiner was to 
discuss any other psychiatric disorders, and distinguish any 
manifestations of posttraumatic stress disorder from any 
other diagnosed psychiatric disorder.  The examiner was also 
asked to provide an opinion concerning the degree or social 
and industrial impairment resulting from posttraumatic stress 
disorder, to include whether the disorder rendered him 
unemployable.  A rationale for all opinions expressed was to 
be provided.

At the VA examination in July 2009, the examiner dictated 
only what the Veteran reported to him regarding his entire 
history.  Although the examiner noted that he reviewed the 
claims file, he did not discuss any of the Veteran's previous 
symptoms or his psychiatric history, or note when the history 
relayed by the appellant differed from the record.  The 
Veteran was diagnosed with moderate posttraumatic stress 
disorder, with recurrent depression.  The examiner noted that 
the "Veteran has reported an increased in the severity and 
frequency of symptoms since [his] last [examination in June 
2004].  The degree of social and industrial impairment 
resulting from his [posttraumatic stress disorder] has 
worsened since the last [examination in June 2004] and he 
would be considered unemployable due to severity of 
[posttraumatic stress disorder]."  Unfortunately, no 
rationale was provided.

This examination is inadequate for rating purposes.  The 
examiner did not discuss the Veteran's diagnoses of severe, 
mixed personality disorder, alcohol abuse, and drug abuse.  
He did not provide any rationale for his opinion other than 
that the Veteran noted that his posttraumatic stress disorder 
had increased in severity since his last examination.  When 
looking at the claims file, the examiner would have found 
that this was not clinically corroborated.  In 2004, the 
Veteran was diagnosed with severe posttraumatic stress 
disorder with a global assessment of functioning score of 45-
50, and at the 2009 examination, he was diagnosed with 
moderate posttraumatic stress disorder and assigned a global 
assessment of functioning score of 55.  Thus, the Board finds 
that a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
treatment records from VA Medical Center 
in Erie relating to care for the Veteran's 
posttraumatic stress disorder since 
September 2007.  All attempts to secure 
these records must be documented in the 
claims file.

2.  Thereafter, the RO should schedule the 
Veteran for a new examination with a 
psychiatrist or psychologist.  The 
Veteran's claims folder, to include any 
newly obtained treatment records, must be 
provided to the examiner for review.  All 
indicated studies must be performed, and 
all findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for psychiatric disorders, the 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extend of his posttraumatic 
stress disorder.  The examiner should 
provide current diagnoses for all of the 
Veteran's psychiatric disorders.  To the 
extent possible, the examiner must attempt 
to distinguish the manifestations of the 
Veteran's posttraumatic stress disorder 
from any other diagnosed psychiatric 
disorder.  If the examiner finds that the 
Veteran's symptoms are so intertwined that 
a distinction cannot be made between the 
disorders without engaging in speculation, 
the examiner must so state and explain why 
speculation is required.  The examiner 
must provide an opinion concerning the 
degree of social and industrial impairment 
resulting from posttraumatic stress 
disorder alone, to include whether the 
disorder alone renders him unemployable.  
A full rationale must be provided for this 
opinion, with a complete discussion of the 
evidence of record.  Separate global 
assessment of functioning scores should be 
provided for posttraumatic stress disorder 
and all of the Veteran's combined 
psychiatric disorders, with an explanation 
of the significance of the score assigned.  
Rationale for all opinions expressed must 
be provided in detail.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


